DETAILED ACTION
Applicant has amended claims 1, 7, 11 and 14. Claims 6, 10, 12, and 13 have been canceled.

Allowable Subject Matter
Claims 1-5, 7-9, 11, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks with respect to the limitations of claim 6, which are now incorporated into independent claims 1 and 14, are found persuasive. In particular, Applicant contended that “… Neither of these disclosures, nor any others in Lewis, teaches or suggests the act of modifying a light source or a thermal imager based on a characterization of one or more surfaces within a lighting environment. Accordingly, Lewis fails to teach or suggest at least this feature of amended claim 1… amended independent claim 14 is also patentable over these references, at least for the same reasons as claim 1…” (Remarks Pg. 6-9).
Applicant’s remarks with respect to the limitations of claim 10, which are now incorporated into claim 7, are found persuasive. In particular, Applicant contended that “… adjustments to the infrared imaging module and housing 1220 do not in any way teach or suggest managing a lighting environment based on a characterized activity level. All they do teach is an IR imaging module operating within a particular temperature range… Accordingly, Lewis fails to teach to suggest at least the managing feature of amended claim 7. And neither Chew, nor Du, viewed alone or in combination, cures at least this deficiency of Lewis… ” (Remarks Pg. 7).  

Furthermore, after having conducted further search of prior art, the examiner was not able to find the above mentioned limitations, as now claimed by the Applicant’s invention. For example, examiner found US 2015/0234454 A1, Applicant cited prior art via IDS, which discloses in Par [0017-21] “… providing at least one thermal image of a portion of the second object, determining in at least part of the at least one thermal image a pattern which is indicative of a particular value or range of temperature or a particular value or range of temperature change, and using the determined pattern for detecting a touch between the at least part of the first object and the at least part of the second object… determining the pattern thermal energy is detected which is transferred from one of the first or second object to the respective other of the first or second object… in this way thermal energy, such as thermal radiation, is detected that is emitted by a surface of one of the first or second object after it was touched by the respective other object (e.g., a human body such as a finger)… invention, for instance, enables many useful applications in the field of Augmented Reality (AR) and other areas dealing with human computer interfaces, particularly tangible user interfaces…”. 
Therefore, based on above, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in 2013/0329052 A1, 2013/0342691 A1, 2018/0165854 A1, and 2015/0234454 A1, respectively. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… characterizing a lighting environment using thermal imaging… comprising the steps of:
providing a lighting unit comprising a light source, a thermal imager, and a controller;
obtaining, using the thermal imager, one or more thermal images of one or more surfaces within the lighting environment;
extracting, by the controller using the one or more thermal images, a thermal heating pattern for one or more surfaces within the lighting environment, the extraction being based at least in part on temporary thermal imprints on the one or more surfaces arising out of the transfer of body heat upon contact between a warmer body and a cooler surface; 
characterizing, by the controller using the extracted thermal heating pattern, the one or more surfaces within the lighting environment, and
modifying the light source or the thermal imager based on the characterization of the one or more surfaces within the lighting environment.”


“… characterizing an activity level within a lighting environment using thermal imaging, the method comprising the steps of:
providing a lighting unit comprising a light source, a thermal imager, and a controller;
obtaining, using the thermal imager, one or more thermal images of one or more surfaces within the lighting environment;
extracting, by the controller using the one or more thermal images, a thermal heating pattern for one or more surfaces within the lighting environment, the extraction being based at least in part on temporary thermal imprints on the one or more surfaces arising out of the transfer of body heat upon contact between a warmer body and a cooler surface; [[and]] characterizing, by the controller using the extracted thermal heating pattern, an activity level within the lighting environment, and
managing, using the characterized activity level, the lighting environment.”
Independent claim 11 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… managing cleaning within a lighting environment, the method comprising the steps of:
providing a lighting unit comprising a light source, a thermal imager, and a controller;
obtaining, using the thermal imager, one or more thermal images of one or more surfaces within the lighting environment;

creating, by the controller using the extracted thermal heating pattern, a heat map of at least a portion of the lighting environment; 
managing, using the created heat map, cleaning of at least a portion of the lighting environment, wherein managing cleaning comprises an indication that the lighting environment, or one or more surfaces within the lighting environment, does or does not need cleaning.”
Independent claim 14 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… characterize a lighting environment using thermal imaging, the lighting unit comprising:
a light source;
a thermal imager configured to obtain one or more thermal images of one or more surfaces within the lighting environment; and a controller configured to (i) extract, using the one or more thermal images, a thermal heating pattern for one or more surfaces within the lighting environment, the extraction being based at least in part on temporary thermal imprints on the one or more surfaces arising out of the transfer of body heat upon contact between a warmer body and a cooler surface; (ii) characterize, using the extracted thermal heating pattern, the one or more surfaces within the lighting 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668